Citation Nr: 0423553	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-08 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
laminectomy, L4-5, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1974.  His form DD-214 reflects that he was absent without 
leave (AWOL) from December 1968 to October 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied 
service connection for PTSD, and denied a rating greater than 
10 percent for the veteran's service-connected residuals of a 
laminectomy at L4-5.  The veteran filed a notice of 
disagreement in May 2000.  In June 2002, the RO issued a 
statement of the case.  The RO received the veteran's 
substantive appeal in July 2002.  

The issues of service connection for post-traumatic stress 
disorder and entitlement to an increased rating for residuals 
of a laminectomy, L4-5 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is warranted for 
the issues of service connection for PTSD and an increased 
rating for residuals of a lumbar laminectomy, L4-5.  The 
record suggests that there may be pertinent VA medical 
records that have yet to be associated with the veteran's 
claims file.  In this regard, of record are letters from a VA 
psychologist at the University and Woodlands Medical Center 
in Philadelphia, Pennsylvania.  They indicate that the 
veteran is seen for monthly psychotherapy for treatment of 
PTSD since September 2001.  Moreover, the record indicates 
that the veteran received VA treatment for his service-
connected low back disability.  However, records subsequent 
to June 2001 are not of record.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App.  611, 613 (1992).  The Board 
also points out that, under 38 C.F.R. § 3.159, efforts to 
obtain Federal records should continue until either the 
records are received or notification that further efforts to 
obtain such records would be futile is provided.  See 38 
C.F.R. § 3.159(c)(1).  

The Board also finds that the RO should undertake action to 
attempt to corroborate the occurrence of the in-service 
stressful experiences described by the veteran, to include 
his alleged participation in combat.  

The veteran's service personnel records reflect that he 
served in Vietnam from August 1966 to July 1977.  His Form DA 
20 reflects that his principal MOS during service in Vietnam 
was a Morse Interceptor.  He reported to his VA psychologist 
that he served as a member of the Eleventh Army Cavalry, 
Ninth Infantry, Eleventh Artillery as a truck driver and 
later a radio teletype operator.  His reported stressors, as 
reflected in statements submitted, and in VA treatment 
reports, include (1) being exposed to enemy direct fire and 
indirect fire, (2) observing dead bodies of Vietnamese and 
South Vietnamese civilians, (3) serving guard duty at night 
under stressful circumstances, (4) observing several of his 
closest comrades die in combat, and (5) experiencing the loss 
of a 17 year old cousin who died after two months' service in 
Vietnam.  

Specific to the issue on appeal, the Board points out that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

February and August 2002 letters from D. B., Ph.D. indicated 
that the veteran had PTSD as a result of traumatic 
experiences in Vietnam; hence, a diagnosis of PTSD is of 
record.  However, the record does not currently include 
credible evidence that an in-service stressor actually 
occurred (to satisfy the second element of 38 C.F.R. 
§ 3.304(f)), and it does not appear that the RO has taken any 
action on this question.  

Hence, on remand, the RO should give the veteran an 
opportunity to provide additional information regarding his 
alleged in-service stressful experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in-
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently, 
to include obtaining morning reports and operational reports 
for the unit(s) with which the veteran served.  The RO is 
reminded, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).

If combat service (to which a purported stressor is related) 
or the occurrence of a specifically claimed in-service 
stressful experience is corroborated, then the RO should 
schedule the veteran for a examination for the purposes of 
determining whether the combat-related event or corroborated 
in-service event(s) is/are sufficient to support a diagnosis 
of PTSD, before the claim is considered on the merits.  If an 
examination is scheduled, the veteran is hereby notified that 
failure to report to any such examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the record copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

Additionally, and with respect to the veteran's claim for an 
increased rating for residuals of a laminectomy, L4-5, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 
implementing regulations provide that VA examinations should 
be ordered to address matters that require medical knowledge, 
to include the question of nexus, if needed to resolve the 
issue on appeal.  See 38 U.S.C.A. § 5103A(d)(2).  In 
determining whether an examination is necessary VA will take 
into account all information and lay and medical evidence 
(including statement of the claimant) that contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Id.  

The veteran was afforded a VA examination in July 1999.  
Since such time, the criteria for evaluating disabilities of 
the spine have been changed.  The veteran was advised of such 
changes by way of the Supplemental Statement Of the Case 
issued in January 2004.  Thus, the Board finds another 
examination would be helpful to assess the current nature of 
the low back condition and provide findings in sufficient 
detail to evaluate the disability under the revised rating 
criteria.  Accordingly, the RO should schedule the veteran 
for an examination at the earliest convenience.  

Finally, the record reflects that the veteran is the 
recipient of Social Security disability payments.  Review of 
the record reflects that the RO has made numerous attempts to 
obtain such records without success.  While Social Security 
records are not controlling for VA determinations, they are 
certainly "pertinent" to the claim.  Collier v. Derwinski, 
1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Accordingly, as these matters are being remanded 
for other reasons above, the Board finds upon remand, that 
the RO should make an additional attempt to secure these 
records.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain the veteran's 
outstanding treatment records for 
treatment for PTSD and residuals of a 
lumbar laminectomy from the University 
and Woodland Avenue VAMC, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his PTSD.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file

4.  The RO should contact the Social 
Security Administration and obtain a copy 
of any Social Security disability award 
and records relied upon in making any 
award.  

5.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

6.  Unless the veteran submits evidence 
corroborating his alleged combat service 
(to which a claimed in-service stressful 
experience is related) or the occurrence 
(a) specific in-service stressful 
event(s), the RO should detail the 
stressors claimed by the veteran, then 
request that the United States Armed 
Services Center for Research of Unit 
Records (CURR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
The RO should provide CURR with the 
document detailing each of the in-service 
stressors alleged by veteran, as noted 
above, as well as copies of any relevant 
documents (to include statements made by 
the veteran).  The RO should follow up on 
any additional development suggested by 
CURR.  

7.  After receiving a response from CURR 
(and any other contacted entity), the RO 
should review the claims file, to 
specifically include all records received 
from CURR, and prepare a report 
addressing whether the claims file 
establishes the occurrence of any combat 
action(s) (to which a purported stressor 
is related) or a specifically claimed in-
service stressful experience.  This 
report is to be added to the claims file.

If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraphs 8 and 
9, below, then proceed with paragraph 10.

8.  If and only if evidence corroborating 
combat service (to which a claimed 
stressor is related) or the occurrence of 
a specifically claimed in-service 
stressful experience is received should 
the RO schedule the veteran for a VA 
psychiatric examination.    

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

9.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

10.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by physicians with 
appropriate expertise to determine the 
nature, extent and severity of the 
veteran's service-connected residuals of 
a laminectomy, L4-5.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physicians should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physicians 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups. If this 
is not feasible, the physicians should so 
state.

The neurological examiner should 
specifically indicate, with respect to 
the veteran's residuals of a lumbar 
laminectomy, whether the veteran has 
experienced incapacitating episodes (i.e. 
periods of acute signs and symptoms due 
to intervertebral disc syndrome (IDS) 
that require bed rest prescribed by a 
physician and treatment by a physician) 
of IDS over the past 12 months, and if 
so, identify the total duration of those 
episodes over the past 12 months.  The 
neurological examiner should also 
identify the signs and symptoms resulting 
from IDS that are present constantly, or 
nearly so. The examiner should also set 
forth findings relative to neurologic 
impairment evident from the veteran's 
IDS.  Any abnormal sciatic, peroneal, 
popliteal or other nerve findings due to 
IDS should be described in detail and the 
degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. mild, 
moderate, severe, complete).

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to and reviewed by 
the examiners.  The examination reports 
are to reflect that such a review of the 
claims file was made.

11.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

12.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

13.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of service connection for PTSD and 
entitlement to an increased rating for 
residuals of a laminectomy, L4-5, in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

14.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



